PER CURIAM:
Defendant pled guilty to seventeen counts of burglary, twenty-two counts of theft by unlawful taking or disposi*540tion, and seventeen counts of criminal conspiracy. He was sentenced to serve three to six years imprisonment with a consecutive twenty years probation, and to pay restitution totalling $36,994.26. In this appeal from the judgment of sentence, defendant contends: (1) his sentence was manifestly excessive; and (2) the sentencing judge failed to state reasons on the record showing consideration of the required factors in imposing a sentence of restitution.
We agree with the second contention. The sentencing judge stated nothing on the record concerning restitution, except the amount that was ordered on each count. There was no consideration on the record of the required factors in determining a restitutionary sentence. See Commonwealth v. Fuqua, 267 Pa.Super.Ct. 504, 510-11, 407 A.2d 24, 27 (1979). Because we cannot determine what influence the restitutionary sentence may have had on the sentence of imprisonment and probation, we vacate the entire sentence and remand for resentencing. Therefore there is no need to consider defendant’s first issue.
Judgment of sentence vacated, and case remanded for resentencing. Jurisdiction relinquished.